The judgment of the court .was pronounced by
Slidell, J.
McCalop was sued as the endorser of a promissory note for $1500, made by Hiriart, dated West Baton Rouge, March 31st, 1848, and payable twelve months after date at the Branch of the Union Bank at Plaquemine, which is a town in the parish of Iberville. It was duly presented, and protested at maturity for non-payment; and a notice, addressed to McCalop, at the proper place, was mailed on the following day. It does not, perhaps, clearly appear from the notarial certificate, whether the letter was addressed on its face to McCalop, or not; but it is quite clear, from the certificate, that his name and address were on the outside of the letter, and that was sufficient.
There are some other objections to the notice; before considering which, we will give its words. It was as follows : “ Take Dotice, that a promissory note for the sum of fifteen hundred dollars, signed Hiriart, dated West Baton Rouge, March 31st, 1848, payable to the order of James McCalop, Esq., and by you endorsed, has been by me this day protested for non-payment, and the holder of said promissory note looks to you for the payment thereof as endorser. Parish of Iberville, 3d April, 1849. L. Petit, Recorder.”
The notice, aided by its superscription, sufficiently points to McCalop as endorser of the note. The expression, “ has been by me this day protested for non-payment,” is, in our opinion, sufficient, without stating in express terms that presentment for payment had been made. See Stockton v. Collins, 9 Carr. & Payne, 653. King v. Bickley, 2 Adol. & Ellis, New R. 419. Story on Notes, § 352.
It is also objected, that the notice does not state at what time payment was due. But in the absence of evidence that McCalop had endorsed any other note of Hiriart, there is no reason to believe that any doubt was left in his mind as to the dishonor of the note in question. See Mills v. Bank of United States, 11 Wheaton, 431. Story on Notes, § 349.
The judgment of the district court is therefore affirmed, with costs.